        Case 3:13-cr-00226-RNC Document 468 Filed 03/01/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                        :   Criminal No. 3:13-CR-226 (RNC)
                                                :
              v.                                :
                                                :
DANIEL CARPENTER                                :   March 1, 2019

                      MOTION TO ENTER RESTITUTION ORDER

       Pursuant to the Court’s Order (ECF No. 465), the Government respectfully submits the

accompanying proposed order for restitution. As directed in the Order, the Government has

excluded from the payment due any sums included in the “Fees” column on the Government’s

actual loss chart. The Government is also emailing an editable version of the proposed order to

chambers so that the Court may edit the proposed order if necessary.

                                            Respectfully submitted,

                                            JOHN H. DURHAM
                                            UNITED STATES ATTORNEY

                                            /s/ Neeraj N. Patel
                                            NEERAJ N. PATEL
                                            ASSISTANT U.S. ATTORNEY
                                            Federal Bar No. phv04499
                                            157 Church Street, 25th Floor
                                            New Haven, CT 06510
                                            Tel: 203-821-3700
                                            Email: Neeraj.Patel@usdoj.gov


                                            /s/ David E. Novick
                                            DAVID E. NOVICK
                                            ASSISTANT U.S. ATTORNEY
                                            Federal Bar No. phv02874
                                            157 Church Street, 25th Floor
                                            New Haven, CT 06510
                                            Tel: 203-821-3700
                                            Email: David.Novick@usdoj.gov
         Case 3:13-cr-00226-RNC Document 468 Filed 03/01/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 1, 2019, a copy of the foregoing Government’s Motion to
Enter Restitution Order was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                                /s/ Neeraj N. Patel
                                                Neeraj N. Patel
                                                Assistant United States Attorney




                                                    2
